Citation Nr: 1119667	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, (DM) also claimed as secondary to dichlorodiphenyltrichloroethane (DDT) exposure.

2.  Entitlement to service connection for retinopathy, also claimed as secondary to DDT exposure.

3.  Entitlement to service connection for coronary artery disease, also claimed as secondary to DDT exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1946 to May 1947 and from August 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is of record.

The Board notes that the Veteran's claims for service connection were remanded during January 2011.  The required development has been completed and the claims file has been returned to the Board for further appellate adjudication.

The Board notes that the Veteran's claim for service connection for a gastrointestinal disability was granted by the Appeals Management Center by a March 2011 rating decision without a subsequent notice of disagreement of record concerning the rating.  Thus, the Board no longer has jurisdiction over such claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus is not related to any incident of service, to include as due to DDT exposure, or any service-connected disability and did not manifest within one year of active service.

2.  The preponderance of the evidence indicates that the Veteran's retinopathy is not related to any incident of service, to include as due to DDT exposure, or any service-connected disability.

3.  The preponderance of the evidence indicates that the Veteran's coronary artery disease is not related to any incident of service, to include as due to DDT exposure and did not manifest within one year of active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for the establishment of service connection for retinopathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  The criteria for the establishment of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2009, October 2009 and December 2009 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's post-service treatment records, hearing testimony, the Veteran's contentions and VA examination reports.  The Board notes that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In a September 2007 report of contact, the Veteran told an RO employee he had no copies of his service treatment records.  In February 2007, the NPRC confirmed that the Veteran's record was fire related and there were no additional service medical records available.  The Veteran was provided a NA Form 13055 in April 2007 which was not returned by the Veteran.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, further attempts to obtain these records would be futile.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a hearing in November 2010 before the undersigned Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for certain chronic diseases to include diabetes mellitus and cardiovascular disease when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service- connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing; therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

With regard to the claims of service connection for DM, retinopathy, and coronary artery disease, the Board notes that the Veteran has indicated that it is his belief that these disorders are related to his exposure to DDT while in Korea or, in the alternative, that his DM is secondary to his service-connected posttraumatic stress disorder (PTSD). The Veteran has testified that he was exposed to DDT while in Korea as it was used as a preventative measure to prevent the spread of plague. The Board notes that during the Korean War, DDT was used in the prevention of various illnesses.

The Board notes at the outset that there is no indication, nor does the Veteran contend, that the Veteran was exposed to herbicides while on active duty or served at any time in the Republic of Vietnam.  Nor does the Veteran contend that he had any of the claimed conditions during active service or within many years of active service.

The Veteran was afforded a VA examination during March 2009 to determine if his DM is secondary to his PTSD.  The examiner indicated that the Veteran was diagnosed with DM approximately thirty years prior.  The Veteran additionally reported he had a heart attack three years prior to the examination.  The examiner indicated that after carefully reviewing the claims file he found that as per current medical literature, DM is an endocrine and metabolic disorder which pathologically has no relationship with PTSD.  

The Veteran was afforded an additional VA examination during March 2009 for his contentions concerning retinopathy.  The examiner indicated that the Veteran's diabetic condition had resulted in retinopathy with subsequent laser surgery on each eye.  The examiner reviewed two empirical studies which indicate that no definitive cause/effect relationship has been established between PTSD and the development of diabetes.  The examiner indicated that, after considering the cited medical literature and the claims file and examining the Veteran, it is less likely that not that the Veteran's diabetic condition (with secondary retinopathy) is caused by his PTSD.

The Veteran was afforded an additional VA examination during February 2011.  The examiner indicated that the Veteran was diagnosed with DM approximately twenty-nine years before and that he had a heart attack in 2006.  The examiner also noted that the Veteran served in Korea for 12 months.  The examiner indicated that the Veteran's DM was not related to active service to include as due to exposure to DDT in Korea.  The examiner indicated that he carefully reviewed the claims file as well as studying the medical literature regarding any relationship between DDT and DM.  The examiner noted that given the prevalence of DDT in the United States and across the world and the lack of studies showing any link between exposure to DDT and DM, the evidence does not suggest that exposure to DDT for the length of time the Veteran was in Korea has any significant bearing on his eventual development of DM.  Concerning the Veteran's coronary artery disease, the examiner indicated that it is not caused by or related to any exposure to DDT while on active duty.  The examiner noted that the Veteran's coronary artery disease was more likely from longstanding hypertension, male gender, age, history of hyperlipidema, a sedentary lifestyle and his diabetes mellitus.  The examiner additionally indicated that the Veteran had a dilated eye examination two weeks prior which revealed no current diabetic retinopathy.

To summarize, the preponderance of the objective evidence of record is against a finding that the Veteran's DM, retinopathy or coronary artery disease are related to service, a service-connected disability such as PTSD or any incident of service to include exposure to DDT.

The Board has not ignored the Veteran's testimony that he was sprayed with DDT during service and his implication that this caused his diabetes, retinopathy and  coronary artery disease.  The Board reiterates that there is no competent evidence of record showing that DDT caused the Veteran's diabetes, retinopathy or coronary artery disease or that it is even a risk factor for such conditions many years after exposure.

The Veteran's implied theory of causation is not competent evidence.  The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether DDT exposure causes diabetes mellitus, retinopathy or coronary artery disease is too complex to be addressed by a layperson; the Board makes the same finding concerning the Veteran's previous claim that his diabetes mellitus is secondary to his service-connected PTSD.  These connections are not amenable to observation alone.  Rather it is a matter of public knowledge that whether a given disease is caused by exposure to some industrial agent or that a systemic illness is secondary to a psychiatric disorder are the subjects of research by highly trained and educated scientists and physicians.  The Veteran has not provided any basis for his statements that DDT causes diabetes or coronary artery disease or that PTSD causes diabetes.  Furthermore, the Veteran has not demonstrated that he has the knowledge or experience to provide a competent expert opinion as to the cause of his diabetes or his coronary artery disease.  Hence, the Veteran's opinions as to such etiologies are not competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).

Thus, there is no competent evidence linking the Veteran's diabetes, coronary artery disease or retinopathy to exposure to DDT.  Additionally, there is no competent evidence linking his diabetes to his service-connected PTSD.

The Board additionally notes that there is no objective evidence, nor does the Veteran contend, that his DM or coronary artery disease manifested within one year of active service.  

The Board additionally notes that the March 2009 eye examiner indicated that the Veteran's retinopathy is secondary to his diabetes mellitus.  Service connection cannot be established for retinopathy, based on a theory that his retinopathy was caused or aggravated by diabetes mellitus, because service connection is not established for diabetes mellitus.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the Veteran's claims because the preponderance of the evidence is against the claims.



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for coronary artery disease is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


